Citation Nr: 1807471	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-14 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for lumbar spondylosis.

3.  Entitlement to service connection for degeneration of lumbar and lumbosacral intervertebral disc.

4.  Entitlement to service connection for infertility, to include as due to radar exposure.

5.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

6.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.

7.  Entitlement to service connection for a disability associated with asbestos exposure.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified during a hearing before the undersigned that was conducted via videoconference.  A transcript of the hearing is of record.

The issues of service connection for a disability associated with asbestos exposure and an initial increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the Board hearing on March 30, 2017, the Veteran withdrew his perfected appeal of the issue of entitlement to service connection for allergies.

2.  The preponderance of the evidence indicates that the Veteran did not set foot on land in Vietnam during the Vietnam Era, or serve in its inland waterways, and that he was not exposed to herbicides in service.

3.  The Veteran's coronary artery disease (CAD)/IHD was not manifest in service or to a degree of 10 percent within 1 year of separation and is not shown to be related to an injury, disease, or event in service to include alleged exposure to Agent Orange therein.

4.  The Veteran's prostate cancer was not manifest in service and is not shown to be related to an injury, disease, or event in service to include alleged exposure to Agent Orange therein.

5.  The Veteran's infertility did not manifest during, or as a result of military service, to include alleged radar exposure.

6.  The Veteran's low back disorders of lumbar spondylosis and degeneration of lumbar and lumbosacral intervertebral disc did not originate in service and is not otherwise related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for allergies have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for infertility are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).

5.  The criteria for service connection for lumbar spondylosis have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for degeneration of lumbar and lumbosacral intervertebral disc have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Legal Requirements

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  Id. 



Analysis

At the March 2017 Board hearing in the present case, the Veteran withdrew his perfected appeal of the issue of entitlement to service connection for allergies.  Hence, there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and they are dismissed in the Order portion of this decision.

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in May 2011 and September 2012.  

The Board acknowledges that the Veteran has not been provided a VA examination for his prostate cancer or infertility.  The Board also acknowledges that the October 2012 VA examination regarding the Veteran's CAD did not provide an etiological opinion.  Here, the record does not show current diagnoses of prostate cancer or infertility.  There is also no evidence of pertinent disabilities of prostate cancer, infertility, or CAD in service or within the first post-service year.  Moreover, and as discussed in greater detail at a later point, the event the Veteran believes caused the above disorder, namely exposure to herbicides, is not established in the record.  In view of the absence of findings of pertinent pathologies in service, and the absence of pertinent disabilities decades after active duty, there could be no reasonable basis for an examination other than speculation.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).  Consequently, the Board finds that VA examinations for these disabilities are not warranted.  

The Board also notes that the Veteran has claimed he has received additional treatment related to his low back disorders, prostate cancer, infertility, and CAD.  Although records have not been obtained, nothing in the record suggests that those records would be relevant to the matter at hand, which is whether the claimed disorders originated in service or are otherwise related to service.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Instead, the Veteran has indicated that such records are either unavailable or that the providers have failed to indicate these disabilities are related to his active service.  As such, the Board finds that there is no prejudice in proceeding with the appeal.  Accordingly, the Board finds that VA's duty to assist has been met.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  38 C.F.R. 
 § 3.303(b) applies to the Veteran's claim for service connection for an organic heart disorder.  Similarly, service connection will be presumed if these "chronic diseases" manifested to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam (RVN) during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962, to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" only if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit.  Haas, 525 F.3d at 1193-94.  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id.   

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that section of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

Service connection for a disability based upon exposure to radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to "radiation exposed Veterans" under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a "radiogenic disease" under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement; that is, on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed Veteran" within specified periods of time.  38 C.F.R. § 3.309(d)(2).  Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a "radiogenic disease."  38 C.F.R. § 3.311.  Essentially, any form of cancer is considered a radiogenic disease within the meaning of the applicable regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it.  See 38 U.S.C. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.


Agent Orange Exposure Background 

The Veteran asserts that he was exposed to herbicides while serving aboard the USS Camp (DER-251) in the waters surrounding the Republic of Vietnam.  The Veteran reported that he was exposed while the USS Camp was docked in various locations and that he had to conduct patrols.  The Veteran also reported that when he served aboard USS Camp, he volunteered to service engines on a couple of River Patrol Boats (PBRs) and that during test runs on the PBRs on the waterways, the boats experienced a dousing of Agent Orange.  The Veteran also asserted that he went ashore in Vietnam.  The Veteran has asserted that his heart disorder and prostate cancer are due to his in-service Agent Orange exposure. 

A May 2009 VA memorandum by Joint Services Records Research Center (JSRRC) noted that in the course of its research efforts regarding Navy and Coast Guard Ships during the Vietnam era, the JSRRC had reviewed numerous official military documents, ships' histories, deck log, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam era.  The VA memorandum indicated that to date, the JSRRC had found no evidence that indicated Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The JSRRC also noted that it could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC found that it could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  VA noted that this memorandum confirmed that it had no evidence to support a Veteran's claim of herbicide exposure during naval service offshore the Republic of Vietnam.  

In a May 2011 correspondence, the Veteran reported that during his service aboard the USS Camp, he was exposed to Agent Orange, to include when he had to service engines and refuel on PBRs.  He reported that while on test runs in waterways, the boat experienced a dousing of Agent Orange.  The Veteran submitted pictures of the crew and boats he serviced but indicated that most of any proof was lost over the years.  

In a correspondence received in November 2013, the Veteran reported that he was aboard the USS Camp from 1963 to 1967 and that during the last year and a half aboard the ship was spent patrolling and firing shore bombardment as part of Operation Market Watch within the three mile limits.  He reported that he helped with fueling and providing repair support to large patrol crafts (WPBs) and that he was one of the enginemen to accompany two different boats on river duty for two days mainly for maintenance.  He indicated that this was "off the books" so there is no documentation of his river duty.  He indicated that during blockade operations, the USS Camp and two other DERs were the mother ships and that they worked with Vietnamese Navy (VNN) on patrolling with the WPB Patrol Craft Fast (PCF) boats with an interpreter.  He reported that he has no idea how Agent Orange has affected him. 

In a correspondence received in December 2013, the Veteran reported that the sister ship USS Kretchmer (DER-329) had done the same route as the USS Camp during Vietnam.  He reported that they were taking leave in Qui Nhon Bay and had done patrols in Saigon River in 1966 and on the Cua Viet River in December 1966.  

The Veteran submitted a correspondence by the former Captain of the USS Camp, received in July 2014, detailing the USS Camp's route.  The Captain reported that he received orders in early July 1965 to change home port from Newport, Rhode Island to Pearl Harbor, Hawaii.  The ship departed Newport in company with two other DERs on July 7, 1965 and the destination was Vietnam.  The Captain reported that during his time as commanding officer, the USS Camp participated in Market Time operations from September 1965 until March 1966 and then again from August 1966 until December 1966.  In his log, the Captain reported that from September 2, 1965 to September 22, 1965, the USS Camp was anchored in harbor at Qui Nhon for turnover of Market Time information and subsequently patrolled close to coast (1000 to 1500 yards offshore) inspecting junks and sampans between Qui Nhon and Chu Lai.  The Captain reported from October 6, 1965 to November 10, 1965, patrol started with an official visit to Nha Trang; anchoring in the harbor for meetings and close to shore operations followed from Nah Trang to the demilitarized zone (DMZ).  The Captain reported from November 19, 1965 until December 23, 1965, the USS Camp patrolled DMZ and on occasion proceeded to the mouth of Cua Viet River to support U.S. Navy Liaison Officer with the Junk Division and to also transfer supplies to United States Coast Guard WPBs at the same location.  

The Captain reported that from January 11, 1966 until February 27, 1966, the USS Camp worked along the coast from An Thoi supporting Coast Guard WPBs and Navy PCFs while they patrolled inland waters.  USS Camp also worked just off the mouth of the Mekong River and then patrolled up the coast past Nha Trang with several hours at anchor in the Qui Nhon harbor.  The Captain reported that the USS Camp redeployed to Vietnam in July 1966 and arrived in August 1966 with primary patrol assignments located from Nha Trang South to An Thoi.  The Captain reported that two lengthy patrols were from the southeast tip of Vietnam to Cap Saint Jacques and that it was during this period of close to shore operations that he saw the ship was dusted with an orange dust on several occasions.  The Captain reported that at the time, they guessed it was Agent Orange but nothing was known about the chemical but that a general ship wash-down was required each time to clean things up.  The Captain reported that on a later patrol, the USS Camp operated in the area of An Thoi in support of WPBs and PCFs and that at one point, they were ordered to proceed up the Mekong River to Saigon for a briefing by CTF 115.  The Captain indicated that this was a full 24 hours in the river.  The Captain reported that afterward patrolling resumed along the coast, usually within one to two thousand yards, but indicated that there were times responding to orders that they closed the coast to just outside the surf line.  The Captain reported that in December 1966, the USS Camp was back in the An Thoi area and he was relieved of command and headed to Saigon where he spent five days before catching a flight back to Hawaii for his next duty assignment.  

In a correspondence, received in June 2015, the Veteran reported that he was volunteered by his then chief engineman "off the books" to work on patrol craft engines in-country.  He indicated the only proof of this had died with the former chief engineman.  The Veteran reported seeing private doctors over the years; however, he indicated he did not keep any such treatment records since he assumed he could obtain them at a later date.  However, he indicated that most of his private providers have died and he did not remember many of the providers' names.  He also reported that regarding Agent Orange, the person that was going to provide a deposition stating his onshore activities in Vietnam waters in Qui Nhon Bay had died.  He reported that at the time, he did not think he had cancer but that it was suggested.  

An inquiry was made to the Defense Personnel Records Information Retrieval System (DPRIS) concerning whether the Veteran was exposed to Agent Orange.  The response from DPRIS, received in September 2015, noted that the 1966 command history for USS Camp was reviewed and revealed the following: on January 8, 1966, the USS Camp departed Kaohsiung, Taiwan for Market Time Operations, arriving on January 11, 1966.  The USS Camp anchored in Da Nang Harbor, Vietnam, for a briefing and to pick up a VNN Liaison Officer and commenced patrolling the areas.  On January 28, 1966, the USS Camp was relieved by the USS Brister (DER-328) and anchored in Da Nang Harbor to disembark the VNN Liaison Officer.  On the same day, the ship departed for Bangkok, Thailand.  On February 5, 1966, the USS CAMP departed Bangkok for Market Time operations.  On February 6, 1966, the ship anchored in An Thoi Harbor, RVN, for a conference prior to patrol, relieving the USS Lowe (DER-325).  On February 25, 1966, the USS Camp departed Market Time operations underway for Yokosuka, Japan and on to Pearl Harbor, Hawaii.  The conferences listed on January 11, 1966 and February 6, 1966 did not show if the conferences were held aboard the ship or ashore.  The USS Camp again departed for Market Time operations in South China on July 14, 1966, and entered Market Time Operations on August 3, 1966 and boarded and inspected her first Junk on August 6, 1966.  On August 28, 1966, the USS Camp was assigned a shore bombardment mission on the Island of Phou Quoc, RVN.  The USS Camp anchored in An Thoi Harbor, RVN for a briefing and then went to begin the mission.  On August 31, 1966, the USS Camp was underway back to Subic Bay, RP.  The ship's next patrol was from September 12, 1966 to October 9, 1966 in the area outside the northern part of the Mekong Delta.  On September 22, 1966, the USS Camp arrived in Vung Tau for a visit by ABC newsmen, before returning back to the ships patrols.  On October 11, 1966, the USS Camp arrived in Bangkok, Thailand for a visit.  The ship returned to Market Time duties on October 17, 1966 along a 50 mile stretch of coastline north of Vung Tau, where the ship could get to within a few hundred yards of the beach.  On November 23, 1966, the USS Camp was underway to return to Subic Bay, RP.  The ship returned to Market Time Operations on December 9, 1966.  The ship again performed the function of being a tender for PCFs. On December 26, 1966 was the most dramatic moment of the deployment when PCF-11 ran aground while chasing junks near one of the mouths of the Mekong River about 600 yards from the beach.  Enemy fire was received from the beach.  With assistance from armed helicopter support from the U.S. Army, two other PCFs and a WPB patrol boat, the USS Camp was successful in directing the salvaging of the beached craft without personnel or material casualties.  The end of 1966 found the USS Camp underway for Hong Kong.  

The DPRIS response also noted that a review of the November 1, 1966 to December 31, 1966 deck logs for the USS Camp revealed that the USS Camp conducted Market Time Operations from November 1, 1966 to November 23, 1966 and from December 8, 1966 to December 31, 1966.  The USS Camp anchored in Vung Tau Harbor on November 9, 21, and 23, 1966.  The ship was also shown as anchoring at various times on various days off the coast of South Vietnam.  On December 31, 1966 the USS Camp got underway for Hong Kong.  The DPRIS response noted that the deck logs are negative of the USS Camp conducting patrols in the Saigon or Cua Viet River or of personnel going ashore.

In a correspondence received in September 2016, the Veteran reported that the two people that were able to verify his patrol boat work and "land ops" were both deceased but that his former Captain's correspondence and ship logs should verify his Agent Orange exposure.  

During the March 2017 Board hearing, the Veteran indicated that he served aboard USS Camp from 1963 to 1967 and served in the Republic of Vietnam from 1965 to 1967.  The Veteran reported that he was an engineman aboard the ship.  The Veteran reported that while aboard USS Camp, the ship had docked in Vung Tao and that he went ashore to service diesel engines on swift boats and WPBs.  He reported he was ashore for two days in Vung Tao in 1965.  The Veteran also reported that while aboard USS Camp, the ship docked in Saigon in 1966 and that he went ashore for two days to repair diesel engines and smaller crafts that were running the waterways.

Agent Orange Exposure Analysis

The Veteran's personnel records confirm that he served aboard the USS Camp while it was stationed in the waters of the Republic of Vietnam during various periods from September 2, 1965 to September 21, 1965, October 7, 1965 to November 9, 1965, November 19, 1965 to December 24, 1965, January 10, 1966 to February 27, 1966, August 4, 1966 to September 1, 1966, and from September 11, 1966 to October 31, 1967.  However, a May 2011 response to a request for information from VA noted the record provided no conclusive proof of the Veteran's in-country service in the Republic of Vietnam.  

There is no objective evidence to substantiate the Veteran's claims that he was exposed to herbicides while on active duty aboard USS Camp.  The weight of the evidence does not establish that the Veteran was stationed in the Republic of Vietnam, or had official duty there, and his service personnel records do not reflect any such duty.  While the Veteran was awarded the Vietnam Service Medal, this medal recognizes service aboard USS Camp and participation in military operations, but not necessarily duty or visitation within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  The weight of the evidence does not establish that the Veteran had service in the inland waters of Vietnam (brown water).  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Service in the Republic of Vietnam requires visitation (i.e. setting foot) in Vietnam or service in the inland waters of Vietnam.  Id.  

The Board acknowledges the Veteran's reports that he serviced various water crafts that resulted in the Veteran's going onto inland waters and going ashore in Vietnam.  However, the Veteran's statements are in conflict with submitted correspondence, service records, and official sources.  During the March 2017 Board hearing, the Veteran reported that in 1965, the USS Camp was docked in Vung Tau and that he went ashore to service diesel engines on swift boats and WPBs.  However, according to the correspondence by the former Captain of USS Camp, received in July 2014, there was no indication that the USS camp was docked in Vung Tau in 1965.  Instead, the Captain reported USS Camp was anchored in Qui Nhon, Chu Lai, Nha Trang, DMZ, and mouth of Qua Viet River.  The Veteran also reported during the March 2017 Board hearing that in 1966, USS Camp docked in Saigon and he had gone ashore for two days to repair diesel engines and smaller crafts that were running the waterways.  However, the DPRIS response, received in September 2015, the response specifically noted that deck logs in 1966 were negative for the USS Camp conducting patrols in the Saigon or Cua Viet River or of personnel going ashore.  Furthermore, the Board notes that the correspondence by the former Captain of USS Camp failed to note that any personnel went ashore in their duties of servicing WPBs, PCFs, or any other water crafts, only that patrols were done close to shore.  The Captain also failed to indicate that the Veteran specifically participated on off-ship patrols.  Considering these conflicting statements and findings, the Board affords the Veteran's statements and testimony to lack credibility.  

Apart from the Veteran's own statements, there is no supporting evidence that the Veteran serviced various watercrafts while off the USS Camp.  Moreover, USS the Camp is not recognized by VA as a ship that operated on the inland waterways of Vietnam, docked to shore or pier, or whose crew members went ashore.  The Board acknowledges the claims of the dusting of Agent Orange on the USS Camp.  Nevertheless, while the Veteran and the Captain is competent to describe an observable event such as having a substance touch his skin or using water or seeing a liquid substance, the Board finds that they have not shown that they have the requisite expertise to identify a chemical substance.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure).  Additionally, the Captain had indicated it was a guess that the dust they saw on the ship was Agent Orange, not an actual confirmation.  The Board also notes that the photographs which the Veteran has submitted have been carefully considered, but do not confirm that he set foot on land in Vietnam or that he serviced PBRs.  There were no specific signs, legible or otherwise, or indications in the photos that the Veteran was on inland waterways or specifically in Vietnam.  

The record contains no competent evidence of herbicide agent exposure besides the Veteran's own lay statements.  The Veteran has not submitted any competent medical evidence supporting his assertion of herbicide agent exposure.  The Board reiterates that a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure to a tactical herbicide agent.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  As such, the Veteran's assertions that he had exposure to herbicide agents during service, is insufficient to establish such exposure. 

The Board recognizes that the Veteran is sincere in his belief that when he was aboard the USS Camp during missions to Vietnam and that he was exposed to Agent Orange during his active service on the USS Camp.  However, the Board finds that his assertions do not constitute credible evidence of herbicide agent exposure during the course of his duties in active service, particularly in light of the service department findings regarding his ship and the conflicting correspondences as detailed above.  Accordingly, the Board finds the preponderance of the competent and credible evidence weighs against the Veteran's assertions of exposure to herbicides.  Therefore, the herbicide presumption is not for application in this case.  See 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

The herbicide agent presumption does not apply to the Veteran.  The Veteran is therefore not entitled to presumptive service connection for heart disease and/or prostate cancer on the basis of herbicide exposure in Vietnam.  See 38 U.S.C. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

As indicated above, although presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for prostate cancer or CAD/IHD on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  



A. CAD/IHD and Prostate Cancer

Factual Background

During the March 2017 Board hearing, the Veteran reported that he received treatment for his heart ailment by a corpsman in Key West when he was still on the east coast and then on USS Camp in the west coast.  The Veteran reported that he was treated with aspirin.  The Veteran described the heart-related symptoms as palpitations and murmurs.  The Veteran also reported that he received private treatment for his heart in Manahawkin, New Jersey for about 25 years with two separate providers.  He indicated that he did not go to the VA to receive treatment for his heart disorder but that his primary care doctor was aware of his heart disorder.  Regarding his prostate cancer, the Veteran reported that he received private treatment for his prostate disability but indicated that the treatment records were unavailable since one provider was deceased and for the other provider, he was not able to retrieve information.  He indicated that he received a procedure for his prostate over 20 years ago.  He reported the procedure was for a colonoscopy that involved removal of polyps and/or nodules on his prostate and that some were malignant and others were benign.  He denied receiving radiation since it was not that severe at the time but that he had implants.  He indicated that he did not know his PSA.  He reported he recently had a blood test with an urologist and was expecting to go back for another one in May.  The representative indicated during the hearing that he would submit the referenced blood tests under the waiver.  The Veteran denied receiving VA treatment for his prostate and did not mention his prostate disorder to his VA primary care doctor.  The representative indicated that the Veteran was seeking treatment from urologists to get a diagnosis of prostate cancer since there was no formal diagnosis.

A review of the Veteran's STRs shows that on the March 1963 enlistment report of medical history, he reported shortness of breath and pain or pressure in chest.  However, the Veteran denied palpitation or pounding heart and denied high or low blood pressure.  The March 1963 enlistment report of medical examination noted that on clinical evaluation, the Veteran's heart, lungs, and chest were normal.  A September 1964 STR noted the veteran experienced pain in his right chest wall but that chest sounds were clear with no rales.  The Veteran was given cough syrup for treatment.  In a February 1967 separation report of medical examination, clinical evaluation showed the Veteran's heart, lungs, and chest were normal.  There were no complaints, diagnosis, or treatment related to the Veteran's prostate during active service.  

Post-service treatment records show that in an April 1990 private treatment record from St. Joseph's Hospital and Medical Center, the Veteran was noted as having a three day history of chest pain and electrocardiogram suggestive of significant changes after admission to Point Pleasant Hospital.  He was referred for cardiac catheterization.  The provider noted the Veteran had an unremarkable past medical history and that on physical examination, his chest was clear, pectus excavatum was noted, his cardiac examination showed S1 and S2 were normal, there were no murmurs, gallops, or rubs, PMI was non displaced, and the remainder of the physical examination was grossly within normal limits.  The provider noted impressions of normal left ventricular contractility with an ejection fraction of approximately 40 percent and normal coronary arteries.  The provider also noted that the results of his cardiac catheterization demonstrated no evidence of coronary artery disease despite the Veteran's positive family history, symptoms, and long standing history of smoking.  The provider noted that the apparent electrocardiographic findings noted on earlier electrocardiogram suggesting myocardial infarction were not in any way substantiated by the results of the cardiac catheterization.  The provider found there was no evidence suggesting any prior myocardial injury and that the abnormal electrocardiogram should be disregarded as it was most likely due to technical consideration.  The provider noted the Veteran therefore required no further cardiac investigation and required no restriction on his activities as he demonstrated no evidence whatsoever of cardiac disease.  

The Veteran indicated in a correspondence received in August 2012 that he has had four heart attacks resulting in two catheterization and three stents.  He indicated he received his second double stent at Robert Woods in Johnson, NJ at the age of 50, his third in 2002, and his fourth, a single stent, in 2010.  

A March 2010 private treatment record noted the Veteran's history of dyspnea, coronary artery disease, and old myocardial infarction (MI).  

A June 2010 private treatment record a cardiac catheterization report that revealed an impression of moderate 2 vessel CAD and residual interior wall injury from prior MI.  

A May 2011 VA treatment record, the Veteran's CAD was asymptomatic.

The Veteran was provided a VA examination in October 2012.  The examiner noted the Veteran's CAD was diagnosed in 1997 and that his past medical history included a percutaneous coronary intervention and MI at Robert Wood Johnson Hospital in 1997.  The examiner noted that a March 2010 echocardiogram showed evidence of cardiac hypertrophy or dilation.  The examiner noted the Veteran did not have congestive heart failure.  

A private treatment record from AtlantiCare Regional Medical Center, received in July 2017, noted the Veteran had a personal history of colonic polyps and a history of prostate cancer in remission.  

Analysis

Given the above, the Board finds that the Veteran's IHD/CAD and prostate cancer did not originate in active service or within one year thereafter, and are not related to such service.  The Board notes that although the Veteran reported chest pain or pressure and shortness of breath during his March 1963 enlistment report of medical history, there was nothing in the STRs to indicate these symptoms were related to a heart disorder.  Instead, the March 1963 enlistment report of medical examination specifically found that on clinical evaluation, the Veteran's heart, chest, and lungs were normal.  Although the Veteran had complained of pain in his right chest wall in September 1964, the provider noted the Veteran's chest sounds were clear and there were no rales.  Considering the Veteran received cough syrup as treatment, there is no indication that the chest pain was related to a heart disorder.  The Veteran's heart, chest, and lungs were also found to be normal on clinical evaluation at his separation report of medical examination in February 1967.  As indicated above, the STRs were silent as to treatment for, complaints of, or diagnosis of a prostate-related disability.  

Objective evidence post-service in 1990 also noted the Veteran did not have a prior history of a heart disorder until the late 1990s.  As noted above, an April 1990 private treatment record noted there was no evidence suggesting any prior myocardial injury and no evidence of cardiac disease and the October 2012 VA examination noted the Veteran's CAD diagnosis had a date of diagnosis of 1997.  The Board acknowledges the Veteran's reports of issues related to his heart since active service.  However, these claimed symptoms are not supported by the objective evidence of record and such complaints such as chest pain or shortness of breath are symptoms rather than a disability for the purposes of VA compensation.  Symptoms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); see 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  There is no competent objective medical evidence that indicates a link between the Veteran's current CAD and active service.  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, are ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nevertheless, the Board finds that the April 2009 private treatment record has specifically found the Veteran did not have a history of or a myocardial disease at the time of the evaluation and per the October 2012 VA examination, the Veteran did not have a diagnosis of CAD until 1997, over two decades after separation from active service.  The Veteran is not competent to ascribe his heart-related symptoms to a particular diagnosis or, in turn, relate it to his military service, especially when, as here, there is countervailing medical comment.  Moreover, the Board reiterates that the Veteran has not submitted any competent evidence linking the Veteran's current heart disability to service, aside from his own assertions. 

The Veteran also has failed to indicate that he experienced any prostate-related disabilities soon after active service.  He only indicated he had received a procedure for his prostate over 20 years ago, at least two decades after separation of active service.  The Board also notes that the representative's reports during the March 2017 Board hearing also places uncertainty as to a current diagnosis of prostate cancer.  The representative had reported the Veteran was seeking a diagnosis of prostate cancer from urologist and that there was no formal diagnosis of prostate cancer.  The Board notes that the Veteran's representative indicated he would submit additional treatment records regarding the Veteran's prostate blood work under the waiver as well as a current diagnosis of prostate cancer.  However, he has failed to do so.  The only evidence submitted is an undated private treatment record noting the Veteran had prostate cancer in remission.  The Board notes a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Nevertheless, even if there was a current diagnosis of prostate cancer, the evidence of record does not relate the disability to the Veteran's active service.  

The Board finds that the evidence demonstrates that these disabilities related to the Veteran's heart and prostate were not present in service or for many years after discharge.  Moreover, although the Veteran was advised of the need for evidence showing the claimed disability from service until the present, he did not submit or identify such evidence.  In summary, the record discloses a remote, post-service onset of these disabilities.  There is a lack of credible evidence of treatment in proximity to service or within one year of separation.  In this case, the competent evidence clearly establishes that coronary artery disease and prostate cancer are not related to service. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate that diagnosis to the Veteran's service.  While the record reflects the Veteran's report of coronary artery disease and, assuming arguendo, prostate cancer (in remission), it does not contain competent evidence which relates these claimed disabilities to any injury or disease in service, or to herbicide exposure.  The Board has considered the Veteran's argument that these claimed disabilities are related to service, to include herbicide exposure.  However, the record does not establish his exposure to herbicides.  Furthermore, since coronary artery disease is a chronic disease, the Board considered the potential applicability of 38 C.F.R. § 3.303(b).  However, coronary artery disease was not noted, diagnosed, or identified during service and there is no evidence suggesting that he had characteristic manifestations sufficient to identify the diseases during service. 

For the foregoing reasons, the claims for service connection for prostate cancer and coronary artery disease must be denied.  In arriving at the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Infertility

During the March 2017 Board hearing, the Veteran reported that he became infertile after he was stuck climbing the mast aboard the USS Camp and a fellow crew member had turned on the radar.  He indicated he got zapped with a few microwaves at the time.  He denied receiving treatment subsequent to the claimed event.  He indicated that he was diagnosed as infertile by an urologist in approximately the late 1960s or early 1970s.  He indicated that he did not remember the urologist's name and denied receiving any treatment for his infertility.  He reported receiving medications from VA for his infertility.  He indicated that he had mentioned the radar exposure to the providers that treated his infertility but stated that "nobody believes what you tell them."  The Veteran indicated that these providers had not given the Veteran any indication that his infertility was due to the radar exposure.  

As noted above, the Veteran's infertility/sterility is not a disease specific to radiation exposed Veterans or a radiogenic disease.  Notwithstanding the foregoing, the Veteran may still establish service connection for infertility/sterility with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regards, the Veteran's STRs are absent of any complaints, treatment or diagnosis of infertility/sterility.  The Veteran's February 1967 separation report of medical examination shows that the Veteran's endocrine system was noted as normal.  There was also nothing in the STRs that referenced the Veteran's claimed radar exposure.  

The Board acknowledges the Veteran's assertions that his infertility/sterility is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining etiology of infertility/sterility, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his condition is etiologically related to his military service or to radiation exposure requires medical expertise that the Veteran has not demonstrated because infertility/sterility can have different causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board cannot assign probative weight to the Veteran's assertions to the extent that they may be construed as a nexus opinion on whether his infertility/sterility is related to his military service, to include radar exposure. 

The Board highlights the Veteran's claims during the March 2017 Board hearing that despite mentioning his radar exposure as a cause to his infertility, the Veteran indicated the providers' disbelief as to such a nexus.  The Veteran also specifically denied that the providers gave the Veteran any indication that his infertility was due to the radar exposure.

In regard to continuity of symptoms and presumptive service connection, the Board notes that the Veteran's infertility/sterility is not an enumerated condition under 38 C.F.R. § 3.309(a).  Therefore, consideration of service connection based on presumptive service connection for a chronic disease or continuity of symptomatology is not warranted.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


C. Low Back Disorders

Factual Background

In this case, the Veteran asserts that his low back disorders of lumbar spondylosis and degeneration of lumbar and lumbosacral intervertebral disc are due to his active military service.

A review of the service treatment records (STRs) show that in June 1966, the Veteran reported to sick bay complaining of back pain.  The evaluator noted the Veteran had perispinal muscle spasm and pain just to the right of T6 with trigger point, lateral to mid-line.  The evaluator noted that injury occurred while the Veteran was lifting heavy objects.  A STR in August 1966 noted the Veteran's perispinal muscle spasm and pain just to the right of T6 and that the Veteran was prescribed Robaxin after being seen in June 1966 with little or no relief.  

Post-service, the Veteran submitted an application for compensation for service connection for his low back disorders in April 2011.  

The Veteran was provided a VA examination in November 2011.  During examination, the Veteran reported that he injured his back in 1966 while trying to lift pistons from an engine for a U.S. Navy Vessel.  He reported that he experience a "snap" and then sudden low back pain, which improved after a few days.  The Veteran stated his pain was non-radiating and he denied a history of numbness, tingling, or weakness.  He reported that since his injury, his back has flared up once a year.  At the time of examination, the Veteran stated he felt like he pulled a muscle, that occurred a week and half ago.  The examiner noted that imaging studies of the thoracolumbar spine showed arthritis was documented and revealed findings of mild dextroscoliosis of the upper lumbar spine and degenerative changes at multiple levels with disc space narrowing and bilateral facet arthropathy.  The examiner diagnosed lumbar spondylosis and degeneration of lumbar or lumbosacral intervertebral disc.  After examination, the examiner opined that the Veteran's low back disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reiterated that the Veteran had a current diagnosis of lumbar spondylitis and lumbar degenerating discs and explained that the Veteran was actually seen for a thoracic strain in 1966 and as such, the current lumbar disorder was less likely than not to have been due to his thoracic injury in service.  

In the March 2017 Board hearing, the Veteran reported that he hurt his back pulling pistons on diesel engines in 1965.  He stated that he was given three days off duty and was given pain pills after he was seen for his back injury.  The Veteran denied receiving x-rays of his back after his injury during active service.  He also reported that he received private treatment for his back sometime in 1967 or 1968 shortly after separating from active service.  The Veteran also reported seeing a chiropractor in Toms River, New Jersey in the 1970s and had some x-rays taken and was given medications.  However, he indicated he did not still have any of those treatment reports from those interactions with the doctors 50 years ago.  He indicated that the providers suggested an operation for his back but he decided against it and continued taking medication for his back pain.  The Veteran reported that he had been going to the VA for his back issues for the last seven or eight years.  However, he denied talking to the VA clinicians as to the origins of his low back disabilities.  

Analysis

Given the above, the Board finds that the Veteran's low back disorders did not have its onset in active service or within one year thereafter, and is not related to such service.  The only medical opinion of record shows that the Veteran's current low back disorders are not related to service.  The November 2011 VA examiner conducted a thorough review of the claims file, examination of the Veteran, and adequately considered the Veteran's in-service back complaints, and the Veteran's report of onset of back pain since active service, before providing a negative opinion that was supported by a sufficient rationale.  There is no competent objective medical evidence that indicates a link between the Veteran's current low back disorders and active service.  The Veteran also indicated the VA clinicians he received treatment from did not detail the origins of his low back disorders.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, are ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges the Veteran's continued reports of low back pain since active service.  However, pain is considered as a symptom rather than a disability for the purposes of VA compensation.  Absent a diagnosis of a disability, pain is insufficient to establish current disability that warrants service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Nevertheless, the Board finds that the November 2011 VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  The Veteran is not competent to ascribe his low back symptoms to a particular diagnosis or, in turn, relate it to his military service, especially when, as here, there is countervailing medical comment.  As noted by the November 2011 VA examiner, the Board highlights that the Veteran's in-service injury was to his thoracic spine, not his lumbar spine, thus disputing whether there was an actual in-service injury specific to the Veteran's current low back disorder.  The examiner has specifically found the Veteran's current lumbar condition is less likely than not due to his in-service thoracic injury.  Moreover, the Board reiterates that the Veteran has not submitted any adequate contrary competent evidence linking the Veteran's current low back disorders to service, aside from his own assertions, a fact considered by the VA examiner. 

Accordingly, the Board concludes that the negative evidence is more persuasive and of greater probative value.  Thus, the probative evidence of record does not support the claim of entitlement to service connection for his low back disorders of lumbar spondylosis and degeneration of lumbar and lumbosacral intervertebral disc.  The Board finds that the preponderance of the evidence is against these low back claims, and these claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

The appeal of the issue of entitlement to service connection for allergies is dismissed.

Service connection for ischemic heart disease is denied.

Service connection for prostate cancer is denied.

Service connection for infertility is denied.

Service connection for lumbar spondylosis is denied.

Service connection for degeneration of lumbar and lumbosacral intervertebral disc is denied.


REMAND

Remand is appropriate for the Veteran's claim of entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure during active service.  A May 2011 VA treatment record noted the Veteran's COPD and emphysema.  During the March 2017 Board hearing, the Veteran reported that he received private treatment for his COPD and emphysema from a private pulmonologist in New Jersey and received medication from VA for his respiratory problems.  The Veteran also reported during the Board hearing that during active service, while aboard U.S.S. Camp, he worked in the engine room and boiler room and directly handled asbestos by removing and replacing asbestos on the pipes with no masks or any other protective gear.  The Veteran reported that any respiratory problems he had at the time was incorrectly attributed to allergies.  A review of the Veteran's personnel records confirms his military operational specialty (MOS) as engine mechanic aboard U.S.S. Camp.  The Veteran's representative pointed out during the Board hearing that every ship in the U.S. Navy's inventory prior to 1992 had a serious asbestos problem.  The Board concedes that he was likely exposed to asbestos during his service in the United States Navy.  The question of asbestos exposure is not at issue.  Rather, the question at hand is whether the Veteran has a current respiratory disorder related to in-service asbestos exposure or otherwise related to the Veteran's active service.

The Board notes that although the Veteran has not been diagnosed with asbestosis, the Veteran has indicated treatment records related to the Veteran's respiratory disability that has not been associated with the claims file.  A remand is warranted to obtain such records.  The Board also recognizes that the Veteran was not afforded a VA examination with regard to this claim.  As indicated above, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Here, the Board finds that considering the assumption that the Veteran was exposed to asbestos during service and that the Veteran has a current respiratory disorder possibly related to the in-service asbestosis exposure, the low threshold standard established has been surpassed.  A remand is warranted in order to afford the Veteran a VA examination and obtain a medical opinion related to his claim for service connection for his respiratory disorder.

Regarding his PTSD increased rating claim, the Veteran reported during the March 2017 Board hearing that he was in a program with a Dr. Evers and also received mental health treatment from VA, specifically at James J. Howard VA Community-Based Outpatient Clinic in Brick, New Jersey.  The Board notes that although there is a June 2011 mental health evaluation and a June 2017 psychological evaluation, both conducted by Dr. Evers, associated with the record, there are no records from James J. Howard VA Community-Based Outpatient Clinic associated with the claims file that are likely pertinent to the Veteran's PTSD increased rating claim.  As such, a remand is warranted to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file, to include respiratory treatment with the referenced private pulmonologist in Galloway, NJ, any additional treatment records with Dr. Evers, and any treatment records from James J. Howard VA Community-Based Outpatient Clinic.

2.  Thereafter, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed respiratory disorder(s), to include COPD and emphysema.  The examiner should review the Veteran's entire claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

The examiner should provide an opinion concerning the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder(s), to include COPD and emphysema, is/are etiologically related to service, to include as due to asbestos exposure? 

The examiner must consider the medical records and lay statements, and a comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3.  Thereafter, undertake any other indicated development, to include VA psychiatric examination if deemed warranted.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


